DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2950 in Figs. 8A-B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is less than 50 words in length and contains legal phraseology such as "said" in line 3.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 20-21 and 32 are objected to because of the following informalities:
In line 3 of claim 20, “disposed on the proximal portion or the catheter shaft” contains an error. It is believed that this claim should be amended to read “disposed on the proximal portion of the catheter shaft” instead.
In line 1 of claim 21, “wherein the first balloon chamber and second…” contains an error of omission and should be amended to read “wherein the first balloon chamber and the second…” instead.
In line 1 of claim 32, “one or more radio-opaque marker comprises” contains an error, and should instead be amended to read “one or more radio-opaque markers” instead.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "butterfly-like cross section" in claim 26, line 2 is a relative term which renders the claim indefinite.  The term "butterfly-like" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since the approximate shape of a butterfly is both variable (as there are many different kinds with a variety of differently shaped bodies, wings, etc.) and relative, since “like” is not precise and imparts a degree of relativity since it requires a comparison between two unlike objects, this term is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-23, 26, and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (PGPub No. US 2016/0375230 A1).
Regarding claim 20, Lee et al. discloses a system for occluding vasculature of a subject (Fig. 2), the system comprising a catheter shaft (301 in Fig. 3a) comprising a proximal portion (near the balloon in Fig. 5) and a distal portion (near the control box in Fig. 5), an inflatable balloon (302 in Fig. 3a) disposed on the proximal portion of the catheter shaft (301) and a time-delayed release mechanism (509 in Fig. 5) in communication with the inflatable balloon (paragraph 57) wherein the inflatable balloon comprises a first balloon chamber (303a in Fig. 3b) and a second balloon chamber (303b) the first and second chambers being formed by one or more of [i] fixedly attaching a first length of the inflatable balloon to the catheter shaft along a longitudinal axis of the catheter to form a first longitudinal bond extending thereon or [ii] fixedly attaching a second length of the inflatable balloon to the catheter shaft along the longitudinal axis of the catheter to form a second longitudinal bond extending thereon. As can be seen in the cross-sectional view shown in Fig. 3b, each chamber has an inner length attached to the catheter shaft. Lee et al. further discloses that the inflatable balloon has an expanded claim 55) which, when advanced into a blood vessel and positioned adjacent blood vessel ostia of the subject, is sized to occlude the blood vessel ostia (Fig. 2) while allowing blood flow over the catheter shaft (paragraph 10) wherein the distal portion is configured to remain outside a body of the subject when the proximal portion is positioned adjacent blood vessel ostia of the subject (Fig. 5) and wherein the time-delayed release mechanism is configured to collapse the inflatable balloon (paragraph 57) after a pre-determined amount of time following expansion of the inflatable balloon. The broadest reasonable interpretation of “configured to collapse” includes manual deflation of the balloon by the user after a pre-determined amount of time, therefore, since Lee et al. discusses the time-delayed release mechanism’s role in deflating the first and second balloons after occluding a blood vessel (paragraph 57), this reference anticipates the limitations of this claim.
With respect to claim 21, Lee et al. anticipates all of the preceding limitations as shown above and further discloses that the first balloon chamber (303a in Fig. 3b) and the second balloon chamber (303b) are each longitudinal cylindrical balloon chambers (Fig. 3a, paragraph 72).
With respect to claim 22, Lee et al. anticipates all of the preceding limitations as shown above and further discloses that the first balloon chamber (303a in Fig. 3b) and the second balloon chamber (303b) are in fluid communication with one another (claim 59).
Regarding claim 23, Lee et al. anticipates all of the preceding limitations as shown above and further discloses that the first balloon chamber and the second chamber are configured to inflate simultaneously (claims 58-59). Since the inflation 
Regarding claim 26, Lee et al. anticipates all of the preceding limitations as shown above and further discloses that the inflatable balloon (303a-b) comprises a figure-eight, dumbbell, or butterfly-like cross section about the catheter shaft disposed therein (Fig. 3c).
With respect to claim 39, Lee et al. anticipates all of the preceding limitations as shown above and further discloses that the system is configured for preventing acute kidney injury from contract agent introduced into vasculature of the subject (abstract).
Regarding claim 40, Lee et al. anticipates all of the preceding limitations as shown above and further discloses wherein the blood vessel is an abdominal aorta and wherein the blood vessel ostia are renal artery ostia (claim 55, Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPub No. US 2016/0375230 A1) in view of Khosravi et al. (PGPub No. US 2004/0249342 A1).
With respect to claim 27, Lee et al. anticipates all of the preceding limitations as shown above, yet fails to disclose that the time-delayed release mechanism comprises an energy accumulation and storage component.
	However, in an analogous art, Khosravi et al. teaches a balloon catheter apparatus (10 in overview Fig. 1) configured to seal a lumen or puncture within a blood vessel of a patient with a time-delayed release mechanism (38) at the distal end of the catheter, exterior to the patient’s body, and a balloon (80) on the proximal end of the catheter. Khosravi et al. further teaches that the time-delayed release mechanism comprises an energy accumulation and storage component (74 in close-up Fig. 5).
509 in Fig. 5) and the hub assembly of Khosravi et al. (38 in Fig. 1) both serve to inflate and deflate the balloon as part of the balloon catheter assembly, and would accomplish the same when substituted for one another. As stated above, the broadest reasonable interpretation of “time-delayed release” encompasses manual processes wherein the user influences the mechanism to deflate the balloon after a specified amount of time following occlusion, and both references meet this limitation. Therefore, it would have been obvious to substitute the time-delayed release mechanism of Lee et al. with the mechanism taught by the Khosravi et al. reference.
With respect to claim 28, Lee et al. and Khosravi et al. render all of the preceding limitations obvious, as shown above. Khosravi et al. further teaches that the energy accumulation and storage component (38 in Fig. 1) comprises a spring (74 in close-up Fig. 5, paragraph 54). 
Regarding claim 29, Lee et al. and Khosravi et al. render all of the preceding limitations obvious, as shown above. Khosravi et al. further teaches that the energy accumulation and storage component (38 in Fig. 1) comprises a syringe (60 and 48 in Fig. 5) comprising a plunger (60.
Claims 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPub No. US 2016/0375230 A1) in view of Mafi (PGPub No. US 2014/0222093 A1).
Regarding claim 30, Lee et al. anticipates all of the preceding limitations as shown above. Lee et al. further suggests the inclusion of position indication features in alternate embodiments (paragraph 45) yet fails to specifically disclose one or more position indication features disposed on the expandable balloon (202 in bodily view Fig. 2).
	However, in an analogous art, Mafi teaches a balloon (50 in Fig. 1) disposed on the distal end of a catheter shaft (17) comprising a plurality of position indication features (100 in Fig. 3) disposed on the balloon body.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Lee et al. disclosure to incorporate the teachings of Mafi and include position indication features disposed on the balloon body. One of ordinary skill in the art would have been motivated to perform this modification in order to allow the user to visualize the position and orientation of the balloon in order to accurately and effectively position the device within the patient (paragraph 16).
Regarding claim 31, Lee et al. and Mafi render all of the limitations of the preceding claims obvious, as shown above. Mafi further teaches that the one or more position indication features (100 in Fig. 3) comprises one or more radio-opaque markers (paragraph 37). 
With respect to claim 32, Lee et al. and Mafi render all of the limitations of the preceding claims obvious, as shown above. Mafi further teaches that the one or more 101 in Fig. 3) comprises one or more radio-opaque longitudinal markers (paragraph 37). As shown in Fig. 3, the markers taught by Mafi are aligned longitudinally with respect to the balloon’s length, following the longitudinal axis (L in Fig. 1) set forth by the catheter shaft (17).
Regarding claim 33, Lee et al. and Mafi render all of the limitations of the preceding claims obvious, as shown above. Mafi further teaches that the one or more radio-opaque longitudinal markers (101 in Fig. 3) comprises a plurality of radio-opaque longitudinal markers (paragraph 37) disposed on the expandable balloon (50) along a longitudinal axis (L in Fig. 1) of the expandable balloon. As shown in Fig. 3, the markers taught by Mafi are aligned longitudinally with respect to the balloon’s length, following the longitudinal axis (L in Fig. 1) set forth by the catheter shaft (17). The broadest reasonable interpretation of “along a longitudinal axis” includes the radio-opaque markers being oriented parallel with the longitudinal axis, therefore Mafi further renders this claim obvious.
With respect to claim 34, Lee et al. and Mafi render all of the limitations of the preceding claims obvious, as shown above. Lee et al. additionally discloses that the balloon catheter devices is configured to be positioned adjacent renal artery ostia of the subject (abstract, Fig. 2).
	Mafi further teaches that the one or more radio-opaque longitudinal markers are configured to indicate the orientation of the expandable balloon (paragraph 4.
Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPub No. US 2016/0375230 A1) in view of Cragg et al. (Patent No. US 5,795,331 A).
With respect to claim 36, Lee et al. anticipates all of the preceding claim limitations as shown above, yet fails to specifically disclose wherein fixedly attaching comprises adhering.
	In an analogous art, Cragg et al. teaches an occlusive balloon catheter (abstract) wherein a balloon (52 in Fig. 1) is fixedly attached to the distal end segment (16) of a catheter shaft (12) and wherein fixedly attaching comprises adhering (column 10, lines 6-13).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Lee et al. disclosure to incorporate the teachings of Cragg et al. and fixedly attach the balloon to the catheter shaft via adhering. It would have been obvious to combine these references because, as stated in Cragg et al. in column 10, lines 6-13, bonding through adhering is well known in the art of fabricating miniature balloon catheters. Thus, this combination is known in the art and furthermore would have yielded predictable results, rendering this claim obvious.
With respect to claim 37, Lee et al. and Cragg et al. render all of the preceding claim limitations obvious, as shown above, yet Lee et al. fails to specifically disclose wherein fixedly attaching comprises bonding. 
	Cragg et al. further teaches an occlusive balloon catheter (abstract) wherein a balloon (52 in Fig. 1) is fixedly attached to the distal end segment (16) of a catheter shaft (12) and wherein fixedly attaching comprises adhering (column 10, lines 6-13).

Regarding claim 38, Lee et al. and Cragg et al. render all of the preceding claim limitations obvious, as shown above, yet Lee et al. fails to specifically disclose wherein bonding comprises adhesive or thermal bonding. 
	However, Cragg et al. further teaches an occlusive balloon catheter (abstract) wherein a balloon (52 in Fig. 1) is fixedly attached to the distal end segment (16) of a catheter shaft (12) and wherein bonding comprises adhesive or thermal bonding (column 10, lines 6-13). 
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Lee et al. disclosure to incorporate the teachings of Cragg et al. and fixedly attach the balloon to the catheter shaft via thermal bonding. It would have been obvious to combine these references because, as stated in Cragg et al. in column 10, lines 6-13, bonding through adhesive or thermal bonding is well known in the art of fabricating miniature balloon catheters. Since it is well known in the art, using thermal bonding would have yielded predictable results, and would therefore have been obvious.
Allowable Subject Matter
Claims 24-25 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 23-24, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the features of a first longitudinal bond extending 80% of the length of the inflatable balloon and the feature of a second longitudinal bond extending 90% of the length of the inflatable balloon, in combination with the other elements recited in the independent claim.
	As the closest relevant art, Lee et al. recites a system for occluding vasculature of a subject (Fig. 2), the system comprising a catheter shaft (301 in Fig. 3a) comprising a proximal portion (near the balloon in Fig. 5) and a distal portion (near the control box in Fig. 5), an inflatable balloon (302 in Fig. 3a) disposed on the proximal portion of the catheter shaft (301) and a time-delayed release mechanism (509 in Fig. 5) in communication with the inflatable balloon (paragraph 57) wherein the inflatable balloon comprises a first balloon chamber (303a in Fig. 3b) and a second balloon chamber (303b) the first and second chambers being formed by one or more of [i] fixedly attaching a first length of the inflatable balloon to the catheter shaft along a longitudinal axis of the catheter to form a first longitudinal bond extending thereon or [ii] fixedly attaching a second length of the inflatable balloon to the catheter shaft along the longitudinal axis of the catheter to form a second longitudinal bond extending thereon. As can be seen in the cross-sectional view shown in Fig. 3b, each chamber has an inner length attached to the catheter shaft. Lee et al. further discloses that the inflatable balloon has an expanded claim 55) which, when advanced into a blood vessel and positioned adjacent blood vessel ostia of the subject, is sized to occlude the blood vessel ostia (Fig. 2) while allowing blood flow over the catheter shaft (paragraph 10) wherein the distal portion is configured to remain outside a body of the subject when the proximal portion is positioned adjacent blood vessel ostia of the subject (Fig. 5) and wherein the time-delayed release mechanism is configured to collapse the inflatable balloon (paragraph 57) after a pre-determined amount of time following expansion of the inflatable balloon. The broadest reasonable interpretation of “configured to collapse” includes manual deflation of the balloon by the user after a pre-determined amount of time, therefore, since Lee et al. discusses the time-delayed release mechanism’s role in deflating the first and second balloons after occluding a blood vessel (paragraph 57).
	However, Lee et al. fails to specifically disclose the lengths of the first and second longitudinal bonds with respect to the length of the balloon, and furthermore fails to render this claim limitation obvious to modify this feature.
Regarding claim 35, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature wherein the one or more radio-opaque longitudinal markers are configured to change from a straight configuration to a bowed configuration when expanded adjacent blood vessel ostia of the subject, in combination with the other elements recited in the independent claim.
	The closest relevant pieces of art, Lee et al. recites all of the preceding claim limitations as shown above. Mafi further teaches a balloon (50 in Fig. 1) disposed on the distal end of a catheter shaft (17) comprising a plurality of position indication features (100 in Fig. 3) disposed on the balloon body, wherein the one or more position indication 100 in Fig. 3) comprises one or more radio-opaque longitudinal markers (paragraph 37). As shown in Fig. 3, the markers taught by Mafi are aligned longitudinally with respect to the balloon’s length, following the longitudinal axis (L in Fig. 1) set forth by the catheter shaft (17).
	However, since the balloon taught by Mafi is not intended to expand and bend into a bulged configuration when expanded adjacent blood vessel ostia of the subject, Mafi fails to specifically disclose that the one or more radio-opaque longitudinal markers are configured to change from a straight to a bowed configuration upon expansion into these lumen. Furthermore, while Lee et al. discloses the use of radio-opaque markers (PP [0049]) while stressing their importance as position indication means during deployment (PP [0046]), these contemplated markers are situated solely on the catheter shaft and therefore would not move from a straight to a curved configuration upon expansion of the balloon. Therefore, these two references also fail to render it obvious to further modify the combination of Lee et al. in view of Mafi in order to incorporate longitudinal radio-opaque markers which change from a straight configuration to a bowed configuration when expanded adjacent blood vessel ostia of the subject.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/
Examiner, Art Unit 3771                                                                                                                                                                                             
/GEORGE J ULSH/Primary Examiner, Art Unit 3771